DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Interpretation and Introduction
The examiner takes note of certain definitions in the instant specification.  Noting that the examiner will not read this as limitations of the claims, the claims have been afforded the broadest reasonable interpretation in view of the disclosures/specification:

    PNG
    media_image1.png
    285
    1011
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    422
    992
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    109
    959
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    656
    1005
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    449
    1016
    media_image5.png
    Greyscale

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 2016/0145519) alternatively as evidenced by the Phyllis Database    Phyllis2 - ECN Phyllis classification  :
Regarding Claims 1-20:
Walter (US 2016/0145519) discloses a renewable energy source of densified biomass fuel (Abstract) (i.e. biogenic pellet and biogenic reagent)  The composition is a renewable energy fuel [0002]
The fuel comprises a carbonized component and at least one of biomass (meeting biocarbon and biogenic reagent) lubricant and binder which are densified.  The carbonized component is 10-40 %; the biomass is 50-80 %;(as such the biogenic reagent component of the instant claims and fully bio-renewable and overlapping the range of 35-99 wt.% of claim 1) and 0-5 % binder and 5 % lubricant (See clams 1-3 reference overlapping the range of claims 1 and 8) The biomass is woody and non woody type (See claim 6 reference)(biogenic, bio renewable, etc.)
The carbonized component is biochar [0037]  The carbonized component is an organic substance such as biomass converted into carbon or a carbon containing residue or through any appropriate process such as pyrolysis, destructive distillation or other means and includes biochar.[0015]   The carbonized component includes any single or  combination of biomass wood etc. of various species such as wood white fir wood and may include mixtures of wood products and wood types [0015](thereby overlapping and/or meeting the claimed fixed carbon, carbon, hydrogen and oxygen of the instant claims as well as renewable carbon of instant claims 4-5)
The binder incudes a biopolymer and/or non-bio polymer (See claims 9-10)
The binder includes biopolymer such as corn starch,(meeting claims 9-13) cotton, high density polyethylene such as from refuse in landfills  [0018]  The binder may harden and structurally stabilize the densified biomass or may be hydrophobic [0018]
The lubricant may be a bio oil (See claim 12 reference - biorenewable) 
The carbonized component is derived from a second biomass with low lignin (See claims 15-16 of reference all biorenewable) 
The carbonized component incudes a product of pyrolysis or other means such as biochar from biomass feed stocks including wood such as white fir wood [0015] 


    PNG
    media_image6.png
    233
    576
    media_image6.png
    Greyscale
see also reference claims 25-39 for the densified biomass)


    PNG
    media_image7.png
    224
    498
    media_image7.png
    Greyscale
 [0019] (teaching binder on the surface and within the pores of instant claims 14-15)

    PNG
    media_image8.png
    262
    492
    media_image8.png
    Greyscale
(where the carbon of the biogenic reagent is at least 50 % and/or fully renewable of instant claims 4-5)

    PNG
    media_image9.png
    310
    644
    media_image9.png
    Greyscale

(within/meeting the pellet moisture of claims 1 and 7)
Carbonized component moisture is 5.3 % [0034](within claims 1 and 7)
The densified product comprises 10-80 wt.% carbonized component 0-80 % biomass 0-30 wt.% binder and 0-20wt.% lubricant See claim 26 reference.  The carbonized mixture may be 8-90 % carbonized component and 0-20 % binder (See claim 31 – overlapping the claimed ranges of each component as well as fixed carbon, hydrogen, carbon and oxygen)  As such the examiner maintains that the carbonized component and the biomass meet the limitation for a biogenic reagent and will necessarily possess the claimed range or overlapping ranges of carbon, fixed carbon, isotopic ratios of 50 wt. % or fully renewable carbon, and ranges of carbon of 75-94 wt.%, 3-15 wt.% oxygen and 1 to 10 wt.% hydrogen.  
The examiner notes in the instant specification:
[562-562 et seq] douglas fir pyrolyzed to form a biocarbon reagent and  [0565-0566] red pine wood or hardwood and soft wood pyrolyzed.  Douglas fir is pyrolyzed and 320lb is combined with 30 lb. starch forming a pellet of Hardgrove Grindability 49. [0564] This would be 8.5 wt.% starch.  See also applicants Fig 4, 5 and 6 and spec [0074-0075] showing analysis of pyrolyzed fir of examples made from fir which meet the claimed ranges of moisture, carbon, fixed carbon, hydrogen and oxygen)
The specification examples show that when more starch is added the HGI is lower.  Since the prior art teaches fir wood pyrolyzed (the carbonized component in arrange such as 90 wt.%) with a binder of starch at a range which includes 8.5 % and below the HGI would necessarily overlap the claimed ranges of same as well as carbon, hydrogen, oxygen and fixed carbon.  
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
In the alternative, assuming arguendo it is not obvious to one of ordinary skill in the art that carbonized wood of Walters will possess carbon, hydrogen and oxygen, the amounts of same or fixed carbon content esp. after pyrolysis as evidence of same the examiner submits data from the Phyllis Database the dates of data accumulation pre date the instant effective filing date.  Phyllis2 - ECN Phyllis classification  :
Further regarding the amounts of carbon, hydrogen, oxygen and fixed carbon one of skill in the art knows that fir wood comprises same in ranges which meet, overlap, and encompass the claimed ranges. See Phyllis database evidence.
The reference teaches various wood as well as sawdust of fir trees:

    PNG
    media_image10.png
    952
    1169
    media_image10.png
    Greyscale

When the wood is carbonized it will result in increasing the carbon, fixed carbon, etc.:

    PNG
    media_image11.png
    835
    1163
    media_image11.png
    Greyscale

The carbonized component of the prior art will meet and/or overlap the claimed range of fixed carbon as well as carbon, hydrogen and oxygen.  
Walters teaches the binder may harden and structurally stabilize the densified biomass or may be hydrophobic [0018] The ratio of the carbonized component at least one component of the biomass, lubricant and binder may be adjusted to provide densified biomass have a pre-determined or exceeding a predetermined grindability rating such as Hardgrove Grindability Index or appropriate grindabilty rating. 
Regarding the claim limitations directed to the Hardgrove Grindability Index of claims 1 and 16-18 and the limitations of claims 19-20 for the Pellet Durability Index and the limitations of claims 11-13 for reduced reactivity such as thermal and chemical reactivity, lower self-heating,  compared to pellet without binder (noting that Walters teaches starch which is one of the instantly claimed binders in a range which meets/overlaps the claimed range).  Since Walters teaches the claimed composition as such it will necessarily possess ranges which meet and/or overlap ranges of the claimed properties.

    PNG
    media_image12.png
    545
    526
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    236
    543
    media_image13.png
    Greyscale
[0019] and[0025]
As such the HGI and PDI can be adjusted by one of ordinary skill in the art at the time of filing the invention to make suitable for a combustion process and equipment (i.e. furnace, etc.).   Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.") 
The reference having taught the claimed composition will necessarily possess the claimed performance features in ranges which meet and/or overlap the instantly claimed ranges.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Claim(s) 1-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 2016/0145519) in view of Mennell et al (US 2014/0075834) and further in view of Kluko (US 2009/0205546)
Regarding Claims 1-20:
Walter and Walter as modified by Mennell discloses the limitations above set forth.  While the examiner maintains that since Walters teaches biomass, wood, fir wood, pyrolysis of same and biocarbon the carbon ranges as more fully above set forth the claimed ranges of carbon, hydrogen, oxygen, fixed carbon will meet and/or overlap the claimed ranges.
Walters teaches the biochar may have a BTU of 5,086-19,0003 BTU/lb (Table 2B)
Walters discloses the carbonized component is an organic substance such as biomass converted into carbon or a carbon containing residue or through any appropriate process such as pyrolysis, destructive distillation or other means and includes biochar.[0015]   The carbonized component includes any single or  combination of biomass wood etc. of various species such as wood white fir wood and may include mixtures of wood products and wood types [0015]
Assuming arguendo the ranges are not rendered obvious:
Mennell et al (US 2014/0075834) discloses high carbo biogenic reagent formed from pyrolyzed solids having BTU of for example 12,000, 13,000, 14,000, 14,400 BTU/lb and provides strength improved heat rate to the structural objects made therefrom. (Abstract)
The biogenic reagent is made from materials including sawdust, chips and wood chunks (Fig 16) the biogenic reagent comprises at least 60 wt.% carbon or at least 70 wt.% carbon or at least 80 wt. % carbon said carbon including fixed carbon [0161] or at least 90 wt.% fixed carbon [0223]  (overlapping the ranges of claims 1-6 for carbon, fixed carbon, renewable carbon) less than 10 wt. % hydrogen less than 20 wt.% oxygen such as 1- 10wt.% [0162]  See also Tables 3-5 (within the range of claim 6) 
The biogenic reagent may be prepared from wood, wood waste, soft and hard wood chips, etc. [0327] including douglas fir [0612] [0618] 
The biogenic reagent may be pelletized [0072] [0196]
The biogenic reagents are combustible to produce energy (i.e. fuel [0551]) such as in a furnace [0555] [0597]
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the biogenic reagent of Mennell as the carbonized component of Walters as it is suitable for use as a fuel component to provide a high energy content, strength and heat rate to the fuel of Walters.   Further since Walters expressly contemplates the carbonized component made from known means such as pyrolysis of wood, sawdust and fir tree wood, doing so amounts to nothing more than use of a known composition (carbonized/biogenic carbon) in a known environment (fuel pellets) to achieve an entirely expected result (fuel pellet of high energy and strength). 
Regarding the claim limitations directed to the Hardgrove Grindability Index of claims 1 and 16-18 and the limitations of claims 19-20 for the Pellet Durability Index: while the examiner maintains the reference meets/overlaps or otherwise renders obvious the claimed ranges; assuming arguendo it does not:
Walters teaches the limitations as above set forth.  Walters discloses the composition is a renewable energy fuel [0002]
Kluko (US 2009/0205546) discloses a biomass fuel pellet comprising cellulosic material derived from a biomass source ad thermoplastic polymer.  The thermoplastic is 5-15 wt.%, the cellulosic material is at least about 75 wt.% and may optionally comprise a lignin additive (Abstract) Biomass includes waste from industrial processes such as sawdust, pulp rejects, agricultural plant waste such as cereal straw, corn stover and sugarcane bagasse as well as plants grown for fuel production such as switchgrass [0022] Raw biomass is treated to reduce moisture to no more than about 15 wt. % or nor more than about 11 wt. %, the feedstock is comminuted.  The feed stock may have 90 % biomass and 10 % polymeric material or 95 wt. % biomass and 5 % polymeric material [0017]The thermoplastic polymer may be polyethylene polypropylene polyamide polyimide [0020] The composition may comprise 0.5 to 5 wt.% lignin on a dry basis [0021] (meeting the limitation for a binder of claim 1 and 9)  
Kluko teaches the composition is a fuel that has a Hardgrove of no more than 80 or no more than 60 and has a pellet durability index of at least about 95 or higher [0009](overlapping and/or meeting the instantly claimed ranges)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to adjust the fuel Hardgrove Grindability Index and Pellet Durability Index of Walters to the ranges of Kluko as these ranges are suitable for biomass derived fuel pellets; further since Walters expressly contemplates adjusting the composition for parameters of various apparatus, etc. doing so amounts to nothing more than forming a fuel pellet to possess a known performance feature of HGI and PDI in a range that is known to be suitable for use in fuel environment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17580012 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a biocarbon pellet comprising a biogenic reagent of the same and/or overlapping ranges of carbon, moisture, reactivity moderating agent which may be the same as the instant binder including corn starch etc. within the pores of the pellet, with the same and/or overlapping carbon, fixed carbon, isotopic renewable carbon, Hardgrove Grindability Index, same reactivity thermal and chemical properties, etc.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771